DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amended Title
TOMOGRAPHIC IMAGE MACHINE LEARNING DEVICE AND METHOD
	

Allowable Subject Matter
Claims 1, 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a neural network.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards a neural network that discriminates a learning exclusion target region which is a region to be excluded from a target of learning, from the divided learning data and the learning data; and trains the neural network to perform labeling of a region other than the learning exclusion target region by machine learning, on the basis of the divided learning data, wherein a volume of the second region labeled in the divided learning data is compared to a volume of the first region labeled in the learning data, and the second region is set as the learning exclusion target region to be excluded from the target of learning when a volume ratio of the second region to the first region is equal to or less than a predetermined threshold value.
The closest prior art, Kiraly et al. (US 2016/0110632) shows a related system, in which, a machine-learning classifier classifies the patches of the scan data of the patients. The processor applies the classifier to the patches and as result of the application the patch, parts of the patch, or a location in the patch is classified as representing an object or not representing an object (see para. 0095).
However, Kiraly fails to address: 
“…wherein the machine learning unit trains the neural network to perform labeling of a region other than the learning exclusion target region discriminated by the learning exclusion target region discrimination unit by machine learning, on the basis of the divided learning data created by the division unit,
wherein the learning exclusion target region discrimination unit compares a volume of the second region labeled in the divided learning data to a volume of the first region labeled in the learning data, and sets the second region as the learning exclusion target region to be excluded from the target of learning when a volume ratio of the second region to the first region is equal to or less than a predetem1ined threshold value.”



These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663